EXHIBIT 10.2

EMPLOYMENT AGREEMENT AMENDMENT #1

 

This Employment Agreement Amendment #1 (the "Amendment #1") is entered into as
of the date below first written by and between AMERICAN SAFETY INSURANCE
SERVICES, INC., a Georgia corporation (the "Company") and Joseph D. Scollo, Jr.,
a resident of the State of Georgia (the "Employee") and amends the Employment
Agreement (the “Agreement”) dated January 1, 2005 by and between the Company and
the Employee.

W I T N E S S E T H:

Whereas, the Company desires to amend the Agreement and retain the services of
the Employee and the Employee desires to continue to provide his services;

Whereas, the Company and the Employee agree that their mutual best interests can
be best served by entering into this Amendment #1;          

Now, Therefore, in consideration of these premises and the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. EMPLOYMENT is deleted in is entirety and replaced with:

1.         EMPLOYMENT. The Company hereby employs the Employee as its Executive
Vice President and Chief Operating Officer and the Employee hereby accepts such
employment under and subject to the terms and conditions of this Agreement. The
Employee represents and warrants that he has the right, power and authority to
enter into this Agreement and that he is under no prohibition regarding his
performance hereunder. The Company represents and warrants that it has the
right, power and authority to enter into this Agreement.

Section 2. DUTIES is deleted in is entirety and replaced with:

2.

DUTIES.

(a)        The Employee shall competently and diligently manage the daily
operations and perform the normal duties and responsibilities of the Executive
Vice President and Chief Operating Officer of the Company which is engaged in
providing insurance management, insurance and reinsurance underwriting services,
loss control services, marketing to clients, and such other related duties and
responsibilities consistent with the foregoing as may be reasonably assigned to
him from time to time by the President of the Company (the “President”).

 

 



 

 

Section 3. COMPENSATION (a) is deleted in is entirety and replaced with:

 

3.

COMPENSATION.

(a)        In consideration of the services rendered by the Employee under this
Agreement, the Company shall pay the Employee a salary of $270,000 per year
during the first twelve (12) months of this Agreement, $325,000 per year during
the second twelve (12) months of this Agreement and $325,000 during the third
twelve (12) months of this Agreement, which salary shall be paid in equal
installments in arrears on a twice-monthly basis.

All other sections, terms, conditions, rights, duties and obligations of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of January 1, 2006.

COMPANY:

AMERICAN SAFETY INSURANCE SERVICES, INC.

 

 

By:/S/ Stephen R. Crim

STEPHEN R. CRIM

Title: PRESIDENT

EMPLOYEE:

 

 

 

 

/S/Joseph D. Scollo, Jr.

JOSEPH D. SCOLLO, JR.

 

 

 

 

 

 